Title: [Diary entry: 2 May 1785]
From: Washington, George
To: 

Monday—2d. Mercury at 54 in the Morning—56 at Noon and 56 at Night. Received and accepted an invitation to dine with the Sons of Saint Taminy, at Mr. Andersons Tavern, and accordingly did so at 3 Oclock. About Noon, having Assembled a sufficient number of the Proprietors of the Swamp, we proceeded to business in the Senate Chamber; & continued thereon till dinner, when we adjourned till nine Oclock next day. Raw & cold Easterly Wind the whole day. Towards evening it turned very cloudy & very like Rain & became quite cold.